Citation Nr: 1223014	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and husband


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appeal was transferred to the New Orleans, Louisiana RO shortly thereafter.  

The May 2008 rating decision on appeal reopened and granted the Veteran's claim for service connection for depression and assigned a rating of 50 percent effective November 7, 2007; in a March 2012 rating decision, the RO increased the rating to 70 percent, effective November 7, 2007.  As this rating does not represent the highest possible benefit, this issue has remained in appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim is not ready for appellate review at this time.  When perfecting her appeal by way of a VA Form 9 in October 2009, the Veteran indicated her wish to provide testimony at a Travel Board hearing.  She was afforded that hearing in October 2010.  

The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). 

In this case, the VLJ that conducted the October 2010 hearing is no longer employed by the Board.  VA notified the Veteran of this fact in June 2012.  She was given an opportunity to elect either a new hearing, or to have his case considered based on the evidence of record.  In June 2012, she submitted a written request for a new hearing at her local RO.  The Board finds that she should be afforded another opportunity to testify before the Board at a hearing held at the local VA office.  As such, this case must be remanded.


Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran.  The Veteran and her representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  The RO must send notice of the hearing to the Veteran at her current address of record.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


